                       Case 2:19-mj-09181-ESW Document 16 Filed 05/16/19 Page 1 of 1
AZD PS 40 (AZD Rev. 10/12) Notice Regarding United States Passport for Criminal Defendant



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                               District of Arizona
            NOTICE REGARDING UNITED STATES PASSPORT FOR CRIMINAL DEFENDANT

 TO:       Office of Legal Affairs, Passport Services                      FROM:                   United States Pretrial Services
                    U.S. Department of State                                                Sandra Day O’Connor Courthouse, Suite 260
                          CA/PPT/L/LA                                                            401 W. Washington Street, SPC 8
                  44132 Mercure Circle #1227                                                       Phoenix, Arizona 85003-2119
                    Sterling, VA 20166-1227                                                               (602) 322-7350
                                                                                                       Fax: (602) 322-7380

                              Original Notice
 Date: May 16, 2019
 By: Veronica Espinosa


 Defendant:         Reginald Fowler                                              Case Number:             0970 2:19-09181M
 Date of Birth:                                                                  Place of Birth:          Birmingham, Alabama
 SSN:

 Notice of Court Order (Order Date: May 9, 2019)

 ☒       The above-named defendant is not permitted to apply for the issuance of a passport and/or passport card
         during the pendency of this action.
 ☒       The above-named defendant surrendered Passport number 565XXXXXXto the custody of the U.S.
         Pretrial Services on May 10, 2019.
 NOTICE OF DISPOSITION
 The above case has been disposed of.
 ☐      The above order of the court is no longer in effect.
 ☐ Defendant not convicted – Document returned to defendant.

 ☐ Defendant not convicted – Document enclosed for further investigation due to evidence that
   the document may have been issued in a false name.
 ☐ Defendant convicted – Document and copy of judgment enclosed.

 Distribution:
 Original to case file
 Department of State
 Defendant (or representative)
 Clerk of Court
